Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 1 of 7 Page ID #621




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AMANDA MARROY,                          )
                                         )
                     Plaintiff,          )
                                         )
 vs.                                     )         Case No. 20-cv-972-DWD
                                         )
 AISIN MFG. ILLINOIS, LLC,               )
                                         )
                     Defendant.          )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       Plaintiff Amanda Marroy alleges that her former employer, Defendant Aisin MFG.

Illinois, LLC, violated her rights under Title VII of the Civil Rights Act of 1964 and the

Illinois Human Rights Act by refusing to accommodate her high risk pregnancy, by

retaliating against her for requesting reasonable accommodations, and by discriminating

against her on the basis of her pregnancy. On November 11, 2020, Defendant filed an

answer that included several affirmative defenses. By motion dated November 16, 2020,

Plaintiff seeks to strike several of Defendant’s affirmative defenses. (Doc. 27). For the

reasons delineated below, Plaintiff’s motion is granted in part and denied in part.



                                  FACTUAL BACKGROUND

       Beginning in October 2017, Plaintiff Amanda Marroy worked as a manufacturing

specialist in the paint core process at Defendant Aisin MFG. Illinois, LLC’s manufacturing

plant in Marion, Illinois. On June 13, 2018, Marroy disclosed to management and human

resources personnel that she was pregnant with an estimated due date of February 19,
Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 2 of 7 Page ID #622




2019. In October 2018, Marroy informed the appropriate personnel at Aisin that she had

a high-risk pregnancy and was temporarily unable to work, requiring medical leave until

she was at least six-weeks post-partum.

      Marroy provided the necessary medical documentation in support of her request,

but her leave request was only approved through January 16, 2019. She met with Aisin’s

human resource managers on January 9, 2019, to request the additional time off until she

needed to reach at least 6 weeks post-partum, as recommended by her doctors. At the

time of the meeting, Marroy was scheduled to be induced on February 4, 2019. Her

request was denied, and she was warned that she would be terminated as an employee

if she did not return to work by February 13, 2019.

      Marroy gave birth via an emergency c-section on February 6, 2019. She was

discharged from the hospital on February 8, 2019, with restrictions that prevented her

from returning to work immediately. Aisin terminated Marroy’s employment on

February 13, 2019. Marroy’s doctors cleared her to return to work on March 6, 2019,

though she did not return to Aisin.

      Defendant’s answer to Plaintiff’s amended complaint includes twelve affirmative

defenses, and Plaintiff moves to strike defendants 1-3 and 6-12:

      1.    Defendant denies all allegations specifically admitted.

      2.    Defendants denies it engaged in any wrongful conduct and denies that
            Plaintiff is entitled to any legal relief.

      3.    Plaintiff has failed to state a claim upon which relief can be granted.
                                               …

      6.    Plaintiff was not denied a reasonable accommodation.
Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 3 of 7 Page ID #623




       7.    Plaintiff’s proposed accommodation would have been an undue
             hardship.

       8.    Plaintiff’s claims for alleged retaliatory conduct cannot be maintained
             against Defendant because of the failure to allege the requisite causal
             connection between alleged protected activities and the alleged
             adverse employment action.

       9.    There was no reasonable accommodation that would have enabled
             Plaintiff to perform the essential functions of her position.

       10.   Plaintiff cannot point to any similarly situation [sic] individuals,
             outside of her protected class, who were treated differently.

       11. Any and all actions taken by Defendant with respect to Plaintiff’s
           employment were for legitimate non-discriminatory, non-retaliatory
           reasons and were taken for good cause in the good faith exercise of
           Defendant’s reasonable business judgment.

       12. Plaintiff has not suffered any damages as a result of any alleged
           unlawful conduct by Defendant.

(Doc. 26, p. 27-28).


                                        ANALYSIS

       Plaintiff moves to strike Defendant’s affirmative defenses as insufficiently

pleaded. Federal Rule of Civil Procedure 8(c) provides that “a party must affirmatively

state any avoidance or affirmative defense”. Federal Rule of Civil Procedure 12(f)

provides that the “court may strike from a pleading an insufficient defense . . . or

immaterial . . . matter.” When considering a motion to strike, the Court applies the same

test used to weigh a Rule 12(b)(6) motion. That is, the non-moving party’s well-pleaded

facts are deemed admitted, all reasonable inferences are drawn in the pleader’s favor,

and all doubts are resolved in favor of denying the motion to strike. See generally Bell
Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 4 of 7 Page ID #624




Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009);

see also Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)(noting

that affirmative defenses must meet the pleading standards of the Federal Rules of Civil

Procedure). Additionally, the heightened pleading standards set forth in Twombly and

Iqbal apply to affirmative defenses as well, meaning that the standard requiring a plaintiff

to plead with “factual plausibility” and “more than mere labels and conclusions or a

formulaic recitation” is also applicable to the defendant. 1

        Allegations in affirmative defenses are also insufficient if they bear no relation to

the controversy between the parties or if they would prejudice the movant. See Red Label

Music Publishing, Inc. v. Chila Productions, 388 F.Supp.3d 975, 980 (N.D. Ill. 2019). “An

affirmative defense is one that admits the allegations in the complaint, but avoids

liability, in whole or in part, by new allegations of excuse, justification or other negating

matters.” Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 477 n.1 (7th Cir. 2019)(quoting

Divine v. Volunteers of America of Illinois, 319 F.Supp.3d 994, 1003 (N.D. Ill. 2018)). Based

on this definition, several of Defendant’s alleged affirmative defenses are not proper

affirmative defenses.



1 As noted by other courts, the Seventh Circuit has not yet decided whether affirmative defenses must
comport with the Twombly and Iqbal standards. However, among the district courts in this Circuit there is
disagreement although the majority seem to subscribe to the belief the heightened pleading standards
applicable to plaintiffs under Twombly and Iqbal are also applicable to defendants attempting to plead
affirmative defenses. See Soos & Associates, Inc. v Five Guys Enterprises, LLC, 425 F.Supp.3d. 1004 n.2 (N.D.
Ill. 2019) (siding with the majority view and concluding that affirmative defense must contain “sufficient
factual matter to be plausible on its face.”); Sarkis’ Café, Inc. v Sarks in the Park, LLC, 55 F.Supp.3d 1034 (N.D.
Ill. 2014). Cf LaPorte v Bureau Veritas N. Am. Inc. 2013 WL 250657. This Court believes that just as the
heightened pleading standards for plaintiffs serves the purpose of ensuring the theory of recovery that is
pled is at least plausible and not just possible, it is also served when pleading avoidance and affirmative
defenses. See FED. R. CIV. P. 8(c).
Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 5 of 7 Page ID #625




          Affirmative defenses based on a recital of the Rule 12(b)(6), like Defendant’s 3rd

affirmative defense, have been routinely rejected by courts as improper. See e.g., Divine,

319 F.Supp.3d at 1003. Blanket denials of Plaintiff’s allegations or of any wrongdoing also

do not fall within the definition of an affirmative defense. As a result, Defendant’s 1st,

2nd, and 6th affirmative defenses will be stricken, as they are not affirmative defenses.

Defendant’s 8th affirmative defense suggests that there is a pleading failure in Plaintiff’s

amended complaint because a required causal connection is missing from the allegations.

This line of argument should have been addressed through a Rule 12(b)(6) motion, and

the argument cannot be raised as an affirmative defense. Courts also do not consider

Defendant’s 12th affirmative defense, which alleges that Plaintiff has not been damaged

by Defendant’s unlawful conduct, to be an affirmative defense because the allegation

serves to suggest that a plaintiff cannot prove the elements of a claim. See Weifang Tengyi

Jewelry Trading Co. Ltd. v. Intuii LLC, 2019 WL 3889626 at *6 (N.D. Ill. Aug. 19, 2019)

(collecting cases noting that alleging a lack of damages negates an essential element of a

claim).

          As to Defendant’s 7th and 9th affirmative defenses, each fails to meet the pleading

requirements of Twombly and Iqbal in that they fail to provide “sufficient factual matter

to be plausible on its face.” For all these reasons, affirmative defenses 1, 2, 3, 6, 7 8, 9 and

12 will be stricken.

          Defendants remaining challenged defenses (10 and 11) fall within the scope of the

definition of a proper affirmative defense. Defendant suggests that the motion to strike

should be denied summarily because Plaintiff does not claim any prejudice as a result of
Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 6 of 7 Page ID #626




the defenses. The Court notes, however, that in the context of an insufficiency challenge

to a defense, courts, like the Red Label court, often opt to treat the prejudice inquiry as a

disjunctive to the relevancy inquiry, so the Court will not strike the defenses solely for

failure to allege prejudice. But see Ford v. Psychopathic Records, Inc., 12-cv-603-MJR-DGW,

2013 WL 3353923 at *6 (S.D. Ill. July 3, 2013)(noting that district courts often require a

showing that the “targeted language is clearly prejudicial to the movant” before granting

a Rule 12(f) motion).

       Defendant’s 10th and 11th affirmative defenses speak to commonly raised

defenses to employment discrimination claims. Looking broadly to Plaintiff’s retaliation

claim under Title VII, to succeed on such a claim, an employee first must establish a prima

facie case of retaliation by showing that: (1) she engaged in a protected activity; (2) her

employer took adverse action against her; and (3) there is a causal link between the

protected activity and the adverse employment action. King v. Preferred Technical Group,

166 F.3d 887 (7th Cir. 1999). If an employee establishes a prima facie case of retaliation,

the burden of production shifts to the employer who must articulate a legitimate, non-

discriminatory reason for the adverse employment action. Id. The 10th and 11th defenses,

which allege a lack of similarly situated individuals outside of Plaintiff’s protected class

and suggest that there are legitimate, non-discriminatory, non-retaliatory reasons for

Plaintiff’s discharge, are relevant to the dispute between the parties. Accordingly, these

affirmative defenses are proper and will not be stricken.



                                       CONCLUSION
Case 3:20-cv-00972-DWD Document 57 Filed 03/26/21 Page 7 of 7 Page ID #627




       For the above-stated reasons, Plaintiff’s motion to strike (Doc. 27) is GRANTED

in part and DENIED in part. Affirmative defenses 1, 2, 3, 6, 8, and 12 in Defendant’s

answer to Plaintiff’s amended complaint (Doc. 26) are STRICKEN with prejudice

because they are not proper affirmative defenses. Affirmative defenses 7 and 9 are

STRICKEN without prejudice with leave to amend within twenty-one (21) days.

Plaintiff’s motion is denied in all other respects.

       SO ORDERED.

       Dated: March 26, 2021

                                                      ______________________________
                                                      DAVID W. DUGAN
                                                      United States District Judge
